Citation Nr: 0301391	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  02-02 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than July 11, 
1990 for an award of service connection for schizophrenia, 
paranoid type.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to 
September 1966.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.

The RO informed the veteran in October 2001 that the 
veteran's attorney, who had represented him up to that 
point, could no longer represent claimants before VA.  The 
RO provided the veteran information regarding his 
obtaining another representative.  The veteran has 
continued to represent himself.  Therefore, having been 
informed of his rights, the Board will address the issue 
on appeal.


FINDINGS OF FACT

1.  In June 1973, the RO denied an original claim of 
entitlement to service connection for a nervous disorder; 
in a letter July 1973, the RO notified the veteran of this 
decision and his appellate rights.

2.  The veteran did not appeal the RO's June 1973 
decision, and that decision was final.

3.  In September 1980, the RO denied the veteran's claim 
to reopen for entitlement to service connection for a 
psychiatric disorder; in letters dated September 1980, the 
RO notified the veteran of this decision and his appellate 
rights.

4.  The veteran did not appeal the RO's September 1980 
decision, and that decision is final.

5.  On July 11, 1990, the RO received the veteran's claim 
to reopen the issue of entitlement to service connection 
for a psychiatric disorder.

6.  In an October 2001 decision, the Board reopened the 
veteran's claim for service connection for schizophrenia 
and, at the same time, granted service connection for the 
same.

7.  In an October 2001 decision (subsequent to the Board's 
October 2001 decision), the RO assigned July 11, 1990 as 
the effective date for service connection for 
schizophrenia, the date that the RO received the veteran's 
claim to reopen.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 11, 
1990, for an award of service connection for 
schizophrenia, have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the 
law is applicable to all claims filed on or after the date 
of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending  
38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of 
that date, with the exception of certain provisions 
relating to attempts to reopen claims, not pertinent here.  

In this case, the Board considers that VA's duties under 
the VCAA have been fulfilled to the extent possible.  
Among other things, the VCAA provides that VA must notify 
the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA 
bears the burden of producing or obtaining that evidence 
or information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In this regard, the 
veteran was notified of the information necessary to 
substantiate his claim, by means of the discussions in the 
January 2002 statement of the case and a letter sent to 
the veteran in January 2002, which addressed the contents 
of the VCAA in the context of the veteran's claims.  The 
RO explained its decision with respect to each issue, and 
invited the veteran to identify records that could be 
obtained to support his claims.  Under these 
circumstances, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to 
provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  In the letter dated in 
January 2002, the RO asked the veteran to identify records 
relevant to his claim.  The 2002 letter explicitly set out 
the various provisions of the VCAA, including what records 
VA would obtain, and what was the responsibility of the 
veteran.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the records of the 
veteran's treatment at VA, which were the only records the 
veteran identified as relevant to his claim.  

The RO also informed the veteran in October 2001 rating 
decision that the veteran's attorney, who had represented 
him, was no longer authorized to represent claimants for 
benefits before VA.  The RO also informed the veteran that 
he could obtain another representative from a Veterans 
Service Organization, individual agent, or a licensed 
attorney-at-law to represent him before VA.  The veteran 
continued the appeal by himself.

There appears to be no other development left to 
accomplish, and under the foregoing circumstances, the 
Board considers the requirements of the VCAA to have been 
met.

II.  Earlier effective date for service connection

An original claim is defined as an initial application for 
benefits in a form prescribed by the Secretary for the 
Department of Veterans Affairs.  A finally adjudicated 
claim is an application that has been allowed or 
disallowed by the RO, the action having become final by 
the expiration of one year after the date of notice of an 
award or disallowance.  A reopened claim is defined as any 
application for a benefit received after final 
disallowance of an earlier claim.  38 C.F.R. § 3.160 
(2002).

Any communication or action indicating an intent to apply 
for one or more benefits under the laws administered by VA 
from a claimant, his or her representative, a Member of 
Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  On receipt of an informal claim, if a 
formal claim is filed within one year from that date, it 
will be considered filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155 (2002).

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed, a 
report of VA examination, hospitalization, or outpatient 
treatment will be accepted as an informal claim for 
increased benefits.  38 C.F.R. § 3.157(b) (2002).

An appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200 (2002).  Except in a simultaneously 
contested claim, a claimant must file a notice of 
disagreement with a determination by the RO within one 
year from the date that the agency mails notice of 
determination to the claimant.  Otherwise, that 
determination will become final.  38 C.F.R. § 20.302 
(2002).  A decision of a duly constituted rating agency 
that is final shall not be subject to revision on the same 
factual basis.  38 C.F.R. §§ 3.104, 3.105 (2000).

A specific claim in the form prescribed by the Secretary 
of the VA must be filed in order for benefits to be paid 
to any individual under the laws administered by VA.  38 
C.F.R. § 3.151(a) (2002).  The effective date of service 
connection for disability compensation on a direct basis 
is the day following separation from active service or 
date entitlement arose if the claim is received within one 
year after separation from service; otherwise, the 
effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2).  The effective date of an award based on new 
and material evidence, other than service department 
records, received after final disallowance, is the date of 
receipt of the new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.3400(q). 

The veteran contends that the effective date for the grant 
of service connection for schizophrenia, paranoid type, 
should be the day he originally filed his claim for 
service connection in 1973 or, alternatively, in the early 
1980s when he filed a claim to reopen.  

III.  Factual background

The record reveals that the RO originally denied the 
veteran's claim for service connection by rating decision 
and notified him of this decision at his last known 
residence in a letter of June 1973.  At that time, the RO 
also informed the veteran of his appellate rights.  The 
veteran failed to file a timely appeal with this rating 
decision and that decision is now final.  38 C.F.R. 
§ 20.302 (2002).

In March 1980, the appellant sought to reopen his claim 
for service connection for a psychiatric disorder.  In his 
correspondence, the appellant reiterated his contentions 
regarding the onset of his psychiatric disorder.  In that 
context, the appellant indicated that he suffered a 
"nervous breakdown," which he attributed to injuries 
sustained during service.  He specifically identified the 
injuries in the fall in service as including a head 
injury.

By rating action, dated in April 1980, the RO denied the 
appellant's claim, finding that no evidence had been 
presented to demonstrate a nervous condition secondary to 
the service-connected fracture of the left wrist.  

In September 1980, the RO denied the veteran's request to 
reopen a claim for psychiatric disability, construed as a 
claim for service connection for schizophrenia as first 
diagnosed and treated in February 1971.  The RO received 
no further correspondence from the veteran until April 
1982.  Thus, the veteran failed to file a timely appeal 
with the September 1980 rating decision and that decision 
is now final.  38 C.F.R. § 20.302.

In April 1982, the appellant submitted another application 
for VA compensation benefits, to include disability 
claimed as "memory loss and nerves."  In an attached 
statement, the appellant requested service connection for 
"latent stress neurosis and nervousness."  He also 
reported that he was rendered totally disabled due to his 
disability.

During a July 1982 VA examination, the appellant reported 
subjective complaints of post-traumatic stress neurosis, 
manifested by jitters, restlessness, and difficulty 
sleeping.  On examination, he was oriented in all spheres.  
There were no ideas of reference.  The appellant did not 
exhibit paranoid ideation. In his clinical assessment, the 
examiner noted, "I do not find any evidence of 'post 
traumatic stress neurosis.'  He has been diagnosed in the 
past, and it is well documented that he has had 
schizophrenic episodes."  The examiner continued the 
previous diagnostic finding of record, "schizophrenia, 
undifferentiated type."

By rating action, dated in August 1982, the RO denied 
service connection for "post-traumatic stress neurosis".  
This determination was based upon the RO's finding that 
the claimed disorder was not shown by the evidence of 
record.  Private medical statements, received in May 1983, 
indicate that the appellant was evaluated for recurrence 
of mental difficulty.  Following subsequent clinical 
visits, the appellant's condition improved with 
medication.  Clinical records reflect that the appellant 
underwent VA hospitalization in April 1983 for 
schizophrenia, residual type.  

In June 1983, the RO denied the veteran's claim for 
entitlement to nonservice-connected pension.  In an 
October 1983 statement, the appellant indicated that his 
"post-traumatic stress disorder" had increased in 
severity.  He reported symptoms of alienation, depression, 
anger, self-destructive behavior, and extreme emotional 
stress.  He requested reconsideration of the RO's June 
1983 rating decision with respect to entitlement to a 
nonservice connected pension.

In correspondence, received on July 11, 1990, the 
appellant again requested to reopen his claim for service 
connection for a psychiatric disorder, claimed as a 
nervous condition.  In that context, the appellant 
reported a history of psychiatric treatment.  He also 
noted that during service, he was stationed in Puerto 
Rico, which he likened to a "war zone."

The RO denied the veteran's claim to reopen and the 
appellant perfected an appeal in this matter in January 
1993.  

In October 2001, the Board reopened the veteran's claim 
and granted service connection for schizophrenia.  

The RO subsequently assigned July 11, 1990 as the 
effective date for the grant of service connection for 
schizophrenia, paranoid type.  The RO based the July 11, 
1990 effective date on VA's receipt of the veteran's claim 
to reopen.  In November 2001, the veteran filed a notice 
of disagreement with the effective date assigned by the 
RO.  In his subsequently filed substantive appeal, 
received by the RO in March 2002, the veteran maintained 
that the effective date should be the date he originally 
filed his claim in 1973, or in the alternative, the date 
he filed to reopen in the early 1980s. 

IV.  Legal analysis

Given that the Board's October 2001 decision is final, see 
38 U.S.C.A. § 7104, this decision cannot be reversed or 
amended, and under no circumstances may the effective date 
for schizophrenia be inconsistent with that decision.  See 
Lalonde v. West, 12 Vet. App. 377 (1999) (a claim filed 
prior to a final denial cannot serve as the basis for an 
earlier effective date).  The Board noted in the October 
2001 decision, in which it reopened and granted service 
connection for schizophrenia, that the RO had denied the 
veteran's claims for service connection for schizophrenia 
subsequent to September 1980 but before July 11, 1990.  
The Board specifically noted in that decision that the RO 
issued denials with respect to unrelated issues during 
this time for "post-traumatic stress neurosis" or 
similarly phrased psychiatric disabilities.  The RO denied 
these unrelated issues on the ground that the veteran did 
not have the claimed psychiatric disability.  These RO's 
decisions were not denials of service connection for 
schizophrenia.  The Board made a finding of fact in its 
October 2001 decision that the last final RO decision that 
denied the veteran's claim to reopen for service 
connection for schizophrenia was made in September 1980.

Because that October 2001 Board determination is final, it 
cannot be reversed or revised absent evidence that the 
decision was clearly and unmistakably erroneous.  See 38 
U.S.C.A. § 5109A; 38 C.F.R. § 3.105 (2002).  The appellant 
has not specifically alleged clear and unmistakable error 
before the Board.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  Therefore, the date that the veteran's claims 
were filed, which resulted in the RO's June 1973 denial of 
service connection and the September 1980 denial to 
reopen, cannot serve as the effective date of his recent 
award of service connection for his schizophrenia.  See 
Lalonde.

With respect to the veteran's specific contention, the 
Board must find that an effective date prior to July 11, 
1990 is denied because the veteran failed to timely appeal 
the original June 1973 RO decision that denied service 
connection.  Therefore, that decision is final.  38 C.F.R. 
§§ 3.104, 3.105, 20.302.  Accordingly, an effective date 
in 1973, the date VA received his claim, for service 
connection is prohibited by law.  38 C.F.R. § 3.400.

The Board also finds that an effective date back to the 
early 1980s must be denied because the veteran failed to 
appeal the RO's September 1980 decision that denied 
reopening his claim for service connection for 
schizophrenia.  Therefore, that decision is final.  
38 C.F.R. §§ 3.104, 3.105, 20.302.  Accordingly, an 
effective date in 1980 for service connection for the 
veteran's psychiatric disorder is prohibited by law.  38 
C.F.R. § 3.400.

As provided by 38 C.F.R. § 3.400(q), the proper effective 
date is the later of the date of receipt of the claim by 
VA, in this case July 11, 1990, or the date entitlement 
arose.  In addition, the effective date of an award of 
service connection is not based on the date of the 
earliest medical evidence demonstrating a causal 
connection, but on the date that the application upon 
which service connection was eventually awarded was filed 
with VA.  Lalonde at 382

The RO assigned an effective date of July 11, 1990, the 
date the date the RO received the veteran's claim.  Given 
that the claim of service connection for schizophrenia was 
granted, the medical evidence shows that the disorder was 
apparent on July 11, 1990, the date the RO received the 
veteran's claim to reopen.  Hence, in light of the prior 
final RO decision in September 1980, the Board cannot find 
that entitlement to service connection for a psychiatric 
disorder prior to July 11, 1990 is warranted.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q).  Accordingly, the Board 
finds that an effective date earlier than July 11, 1990 
must be denied.

V.  Additional contentions

The Board has considered that the veteran has consistently 
maintained over the years that he developed schizophrenia 
as a result of service.  The appellant as a lay person is 
free to offer an eyewitness account of his visible 
symptoms, but he is not competent to provide a medical 
diagnosis of the condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  In this regard, the Board 
finds the veteran is competent to describe the problems he 
experienced with respect to his psychiatric condition 
during and after service.  Nevertheless, as discussed 
above, after the RO's September 1980 final decision, the 
RO did not receive the veteran's claim to reopen until 
July 11, 1990, which later resulted in the Board's 
reopening and granting of service connection for 
schizophrenia.  

In his March 2002 substantive appeal, the veteran contends 
that his representative filed a notice of disagreement in 
June 1973 to the RO's original denial of service 
connection for a nervous disorder earlier that same month.  
The record reveals, however, that the representative's 
written correspondence was not a notice of disagreement.  
In the letter, the representative refers to a prior 
decision in June 1972 regarding the RO's denial of the 
veteran's claim for nonservice-connected pension, as 
opposed to the issue of service connection for a nervous 
condition.  In fact, the representative included a copy of 
the June 1972 denial notice from the RO, in support of the 
claim.  According to the original document submitted by 
the representative, the RO's received stamp on the back of 
the letter is July 2, 1973.  This cannot be seen on the 
copy submitted by the veteran in March 2002.  With this in 
mind, the evidence shows that the RO did not issue the 
notice of its June 1973 decision to the veteran until July 
25, 1973, which was several weeks after the RO received 
the representative's correspondence on July 2, 1973.  This 
further indicates that the veteran's representative was 
referring to the previous June 1972 RO decision, and not 
the June 1973 decision.  Therefore, the Board finds that 
the representative's correspondence, received by the RO on 
July 2, 1973, is not a valid notice of disagreement with 
respect to the RO's denial of service connection for a 
nervous disorder, which was issued on July 25, 1973.

The veteran also contends that he filed a notice of 
disagreement in October 1983 to the RO's June 16, 1983 
decision.  He provided a copy of a hand-written statement 
on a VA Form 21-4138, which was received by the RO in 
October 1983.  After reviewing the record, the Board finds 
that the veteran's claimed October 1983 hand-written 
statement is not relevant to the issue on appeal.  In its 
June 1983 decision, the RO denied the veteran's claim for 
a nonservice-connected pension and entitlement to an 
increased rating for a service-connected fractured right 
wrist.  The issue before the RO in June 1983 was not 
whether to reopen the veteran's claim for a psychiatric 
disorder.  In the veteran's October 1983 written 
statement, he argued that he was totally disabled due to a 
number of disorders, to include post-traumatic stress 
disorder.  In light of the evidence of record, and in 
light of the RO's June 1983 denial of the veteran's claim 
for a nonservice-connected pension, the veteran was 
claiming entitlement to a nonservice-connected pension.  
Although he also asked in the statement to "re-open" his 
claim, he did not specifically state that he wanted to 
reopen his claim for service-connection for a psychiatric 
disorder.  As noted previously, the veteran had filed a 
number of different claims up to that point, unrelated to 
his claim related to a psychiatric disorder.  Therefore, 
the veteran's October 1983 handwritten statement is not an 
informal or informal claim for the purpose of determining 
an effective date for service connection for schizophrenia 
in this decision because the veteran did not specifically 
cite the benefit sought.  It is clear to the Board that 
the veteran did not state a claim to reopen the issue of 
entitlement to service connection for a psychiatric 
disorder in the VA Form 21-4138 received by the RO in 
October 1983.  Instead, the veteran was arguing in favor 
of a nonservice-connected pension.  In referring to post-
traumatic stress disorder, he did not claim that it was 
related to service.  Instead, he argued that it prevented 
him from working and it left him totally disabled.

The Board notes that, although the veteran's 
representative filed written correspondence, which was 
dated January 31, 1990, it may not be interpreted as an 
informal claim to reopen the veteran's claim.  The 
representative at that time requested that the RO provide 
him with the veteran's claims file.  According to the 
representative in the letter, the veteran had indicated to 
the representative that he (the veteran) was "desirous of 
reopening his claim with the Veterans Administration."  
The Board finds that this is not an informal claim to 
reopen the veteran's claim for service connection for a 
psychiatric disorder because it is too vague.  Regulation 
38 C.F.R. § 3.155(a) provides that an informal claim must 
identify the benefit sought.  The representative failed to 
identify the benefit sought in the January 31, 1990 
correspondence.  According to the record, the veteran had 
not contacted the RO for six years prior to receiving the 
representative's letter.  Furthermore, the veteran had 
filed a number of claims over the years, unrelated to his 
claims regarding his psychiatric disorder.  Without 
identifying the benefit sought, the representative could 
have been referring to issues other than a psychiatric 
disorder.  Therefore, the Board finds that the 
representative's January 31, 1990 correspondence is not an 
informal claim because the representative did not identify 
the benefit sought.  38 C.F.R. § 3.155.

In light of the prior final RO decision in August 1982, 
the Board cannot factually ascertain that entitlement to 
service connection for schizophrenia prior to July 11, 
1990 is warranted.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q).  Therefore, in this case, an effective date 
earlier than July 11, 1990 must be denied.


ORDER

An effective date earlier than July 11, 1990 for an award 
of service connection for schizophrenia is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

